Appellant was convicted under the second count of the indictment charging him with unlawfully attempting to pass a forged instrument.
It is unnecessary to make a statement of or discuss the evidence. The jury was warranted in finding the verdict.
There is but one bill of exceptions in the record. It recites that defendant on cross-examination of the witness Middlebrook asked the following question: "Grider — do you know Grider — you say you know Grider? A. He picked cotton for me. Q. Do you consider him a straight, honest, upright fellow? The State: We object to that as irrelevant and immaterial." Appellant stated that he offered this evidence as tending to show Grider's connection with the check; "that he was of that kind or character and that Mr. Middlebrook knew his reputation, and I am just trying to prove his reputation as to being a law-abiding citizen, otherwise, for that purpose." The court sustained the State's objection, and appellant excepted. This is the bill. What Middlebrook would have answered, or what was expected in answer to the question is not stated. Whether his answer would have been favorable or unfavorable is not shown. As the bill is presented we are unable to say that there was error in the action of the court. The reply of the witness, had he been permitted to answer, should have been stated so that this court could ascertain whether it was relevant or not. The bill is too indefinite for revision.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                       November 10, 1920.